MITCHELL, J.
(dissenting).
The manner in which the case was tried in the court below and in which it was argued in this court is liable, unless the record is carefully analyzed, to lead to a decision of this appeal upon points *432which are either immaterial or not in the case. It is unnecessary to label the action with any particular name, or to determine the exact relation to each other of the parties to the alleged contract. It is sufficient to say that the complaint alleges a contract which, if made, was a valid one, to wit, that defendant would write and place for plaintiff on its mill $1,000 insurance against fire in one of the companies represented by the defendant as its agent. There is no question of variance between the allegations and the proof. The evidence was such as to justify the court in finding that a complete and definite contract was entered into between the parties; and, if any such contract was entered into, the evidence is conclusive that the insurance was to be written and placed in some company which the defendant represented as agent, or, at least, that such companies were included within the terms of the contract. The evidence is also conclusive that the defendant did not perform its contract, for there is no claim that it ever placed, or attempted to place, the insurance in any company represented by it, or in any other company, or that it was unable to do so, or ever notified the plaintiff that it had not done so or was unabl'e to do so.
The finding of the court fully covers the issue made by the pleadings and the proof. The only criticism to which the finding is subject is that it is broader than the issue tendered by the complaint, so as to include within the terms of the contract insurance companies other than those represented by the defendant as agent. Up to a certain point, the contract alleged and the contract found are coincident. The only difference between the two is that the latter contains the additional provision that, in case defendant should be unable to place the insurance in a company represented by it, it should place it in some other company. But under the state of the evidence this is wholly immaterial. As already suggested, if the court found — as it has, and was justified in doing — that there was a completed valid contract between the parties, the evidence required a finding that the defendant had failed to perform the contract as alleged, and consequently a conclusion of law that plaintiff was entitled to recover wholly irrespective of the additional *433provision which the court’s finding incorporated into the contract. I therefore think the judgment appealed from should be affirmed.